DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (see p. 8 of Applicant Arguments/Remarks, filed 10/07/2022), with respect to the rejection of claim 11, under the combination of Graig and Lee, have been fully considered and are persuasive. Applicant argues (p. 8) that neither Graig nor Lee teaches synchronizing a start of an ECG recording with a delivery of a stimulation signal, said delivery based upon the detection of the delivery of the stimulation signal by the wand assembly. Upon further consideration, Examiner is unable to find a wand, or similar telemetry device, that detects delivery of a stimulation signal. While it is known in the art to monitor or detect a physiological signal, including a physiological signal in response to a therapy delivery, it is novel in the art to use a wand to detect the stimulation signal delivery itself. While it is known in the art to synchronize therapy with a monitored physiological signal (such as the ECG), since the above method of detection is novel, then it is also novel to synchronize a start of an ECG recording with a delivery of a stimulation signal, said delivery based upon the detection of the delivery of the stimulation signal by the wand assembly.
Applicant’s amendment to claim 11 (filed 10/07/2022), to clarify that the wand is used to detect delivery of the stimulation signal, overcomes the previous rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Said rejection is now withdrawn.
Claims 11-20 are active.
The Double Patenting rejection remains active.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of a recently allowed application 17/054,982, U.S. Patent Pub. No. 2021/0268286 A1 (no U.S. Patent No. has been assigned yet). Although the claims at issue are not identical, they are not patentably distinct from each other because each of instant claims 11 and 17-19 are anticipated by the patented claim 1, which recites: detecting capture of a neurostimulation delivery by a wand assembly and recording an ECG response signal based on the detection (claim 11); synchronizing and distinguishing different on and off periods of an ECG response signal (claim 17); identifying R-waves and R-R information in individual QRS complexes and an instantaneous heart rate for each determined R-R (claim 18); and acquiring analog ECG signal over a plurality of on and off periods via a lead assembly indicating delivery of the stimulation signal and converting the analog ECG signal and analog delivery detection signal to a digital ECG signal and a digital delivery detection signal (claim 19).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792